Title: James Madison to John Farrar, 4 May 1827
From: Madison, James
To: Farrar, John


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                May 4. 1827
                            
                        
                        Mr. Key the able professor of Mathematics in the University of Virga. is about to return to England, leaving
                            a vacancy in that chair which the Visitors are anxious to fill with a Successor worthy of it. Among the names which have
                            been suggested for consideration is that of Mr Francis Grund, teacher of Mathematics in Boston. Well persuaded Sir, of
                            your disposition to befriend the cause of Science every where & presuming on your opportunities of judging of his
                            qualifications I take the liberty, in behalf of the Visitors of requesting such information on that head, as you may find
                            it convenient to give. Besides the question of Scientific adequacy, and moral deportments, it will of course occur, that an
                            aptitude for instructing & managing youth, and sharing in the administrative authorities of a University, are
                            features of character necessarily claiming attention on such an occasion.
                        It may be proper to observe that the name of Mr Grund is believed to have been brought into view without his
                            knowledge; and it need not be observed, that whatever communication you may be pleased to make, in relation to him will be
                            held in the reserve which delicacy may require. I pray you Sir to pardon this intrusion & to be assured of my high
                            esteem & cordial respect
                        
                            
                                J. M
                            
                        
                    